Heydenfeldt, J., delivered the opinion of the Court.
Murray, C. J., concurred.
Tne right of the plaintiff to bring his action and test the claim made against him, is very clear under the provision of the Practice Act.
Bnt there is nothing therein which can warrant the inference, that defendants are to be deprived of their right of action. Nor upon any principle ought it to be permitted ; for if it was, the defendants would be deprived of the remedies of arrest and attachment, either of which in a proper case, they may resort to. It is no answer to say that an injunction bond has been given. The recovery upon that might possibly be very limited, and at any rate, would put the parties to the cost and delay of another action.
Order of injunction is reversed, and the injunction dissolved.